                                IN THE UNITED STATES DISTRICT
                              COURT FOR THE NORTHERN DISTRICT
                                 OF ILLINOIS EASTERN DIVISION

GALAESO CARDONA HINOJOSA, et al.,

                                    Plaintiffs,

                                                                   Case   No. l:19-cv-02521

LINEBARGER GOGGAN BLAIR &                                          Judge Charles R. Norgle
SAMPSON,LLP, et al.,

                                    Defendants.




                                                     ORDER

Defendants' motion to dismiss for failure to state a claim and for lack of subject matter jurisdiction
l22lis denied.

                                                  STATEMENT

        Galaeso Hinojosa and Maria Cardona ("Plaintiffs") bring this putative class action against
the firm Linebarger Goggan Blair & Sampson, LLP and the City of Chicago ("Defendants"),
alleging violations of the Fair Debt Collection Practices Act ("FDCPA"), 15 U.S.C. S 1692, et seq.
Before the Court is Defendants' motion to dismiss. For the reasons stated below, the motion is
denied.
        This case involves an alleged deceptive debt collection. Plaintiffs claim that a debt
collection law firm, on behalf of the City of Chicago, attempted to collect a water bill payment
eighteen years after the debt was due. Specifically, they allege that it was deceptive for the firm to
send them a collection letter without informing them that the city's claim was time-barred by
statute of limitations or that Plaintiffs would sacrifice this defense if they made partial payment.
        In their Motion to Dismiss, Defendants argue that Plaintiffs' first claim, for violation of
the Federal Debt Collection Practices Act, should be dismissed for failure to state a claim pursuant
to Rule l2(b)(6) because FDCPA regulation cannot apply to Plaintiffs' water bill as it is not
consumer debt that "aris[es] out of' a consensual "transaction." 15 U.S.C. 1692a(5) (defining
'odebt" in the FDCPA). They also argue that Count I fails because the four-year statute of
limitations from Illinois' Uniform Commercial Code invoked by Plaintiffsl does not apply to the
water bill, due to the City of Chicago's authority stemming from Home Rule and the doctrine of
nellum tempus,2 Second, they argue that Plaintiffs' other count, for declaratory and injunctive

18l0ILCS 512-27s,"Statute of Limitations in Contracts for Sale"
2
  This is a shortened version of the Latin phrase meaning "time does not run against the King," or rather, government
forever maintains its ability to bring claims on behalf of the people.
relief, fails pursuant to Rule 12(b)(l) because those claims for relief: (1) do not independently
confer federal jurisdiction; (2) Ne not remedies allowed under the FDCPA; and (3) are mere
remedies rather than causes of action. Finally, Defendants contend that the second Plaintiff,
Galaeso Hinojosa's wife Maria Cardona, is not a proper plaintiff because she was not named on
the water bill.
         For the following reasons, the Court denies the motion at this early stage of litigation.
Plaintiffs have met the notice-pleading requirements of a complaint. Simply put, Plaintiffs plead
facts that make their claims plausible. Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007).The
Court is not ruling, however, that Defendants' arguments fail as a matter of law. They may in fact
prove successful at the summary judgment stage.
         Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint contain a "short
and plain statement of the claim showing that the plaintiff is entitled to relief." Bell Atlantic Corp.
v. Twombly, 550 U.S. 544,554-557 (2007). This statement must provide sufficient plausible facts
to put a defendant on notice of the claims against him. Brooks v. Ross, 578 F. 3d 574,581 (7th
Cir. 2009). The complaint "must provide enough factual information to 'state a claim to relief that
is plausible on its face' and 'raise a right to relief above a speculative level."'Doe v. Village of
Arlington Heiqhts,782F.3d9l1,9l4 (7th Cir.2015) (quoting Twombly,550 U.S. at 555,570).
Rule 8 "demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation."
Ashcroft v. Iqbal, 129 S. Ct. 1937,1949 (2009). "A claim has facial plausibility when the plaintiff
pleads factual content that allows the court to draw the reasonable inference that the defendant is
liable for the misconduct alleged." Id. (citations and quotation marks omitted). In reviewing a
plaintiffls claim, the court "must construe all of the plaintiff s factual allegations as true, and must
draw all reasonable inferences in the plaintiff s favor." Virnich v. Vorwald, 664 F.3d 206,212
(7th Cir. 201t).

                                 Consumer Debt under the FDCPA

         Having reviewed the pleadings and briefs submitted by the parties, and taking Plaintiffs'
factual allegations as true, the Court concludes that Plaintiffs' claims do not fail as a matter of law
at this point. Plaintiffs meet the above pleading standards and put Defendants on notice of the
claims against them. In short, they allege that they had a contract with the city for the sale of water.
They further assert that Defendant LGB&S, on behalf of the City, and after the water bill was
eighteen years old (which is well beyond the statute of limitations invoked by Plaintiffs), attempted
to collect the debt via a letter. In doing so, Defendants failed-allegedly deceptively-to inform
Plaintiffs that Plaintiffs could no longer be sued to recover the debt or that Plaintiffs might forfeit
this defense should they choose to begin paying the debt. See Pantoja v. Portfolio Recovery
Associates. LLC, 852 F.3d 679, 684 (7th Cir. 2017) (finding that a letter attempting to recover a
credit debt was deceptive for the same two foregoing reasons). The complaint makes out a
plausible claim.
         Defendants argue that the nature of Chicago's provision of water precludes Plaintiffs'
FDCPA claim because water service does not constitute a consensual transaction. Bass v. Stolper.
Koritzinsky. Brewster & Neider. s.c., I I I F.3d 1322, 1326 (7th Cir. 1997) ("the FDCPA limits
its reach to those obligations to pay arising from consensual transactions, where parties negotiate
or contract for consumer-related goods or services."). They point out that there is no alternative
water provider and that water prices, whether a property is metered or not, are dictated by statute.
However, the parties disagree about (1) whether there was a contract;3 (2) whether Chicago
municipal code requires water permit applications and whether provision of water is automatic;a
and (3) the nature of water services, including penalties for non-payment, in other municipalities
from cited cases-specifically, New York City. See Boyd v. J.E. Robert Co.. 765 F.3d 123. 126 (2d
Cir. 2014). Again, Defendants may be correct on these issues, but the Court is required to accept
the facts alleged by Plaintiffs and draw reasonable inferences in their favor at this stage. Virnich,
664 F.3d    at2l2.
        Without the benefit of discovery, which may or may not reveal additional relevant facts,
the Court proceeds with an abundance of caution and does not yet decide whether the water bill
here constitutes consumer debt under the FDCPA. There appears to be no binding law on this
Court, and federal courts around the country have not uniformly resolved this question. At this
point, the Court will not rule as a matter of law. See Boyd v. J.E. Robert Co., 765 F.3d 123,126
(2d Cir. 2014) (finding that a New York City water bill was not a FDCPA debt, as plaintiff was
compelled to use the city's service, making their relationship "akin to" a taxpayer and taxing
authority), but see People ex rel. County of DuPaee v. Smith,2l lll.2d 572,173 N.E.2d 485 (1961)
("regardless of whether or not connection is compelled, the [charge for use of sewer system] arises
from an implied contract ."), and Austin View Civic Ass'n v. City of Palos Heights, 85
Ill.App.3d 89,94,405 N.E.2d 1256 (1980) ("When a municipal corporation owns and operates a
water system for the purpose of selling water to consumers, it is acting in a business capacity and
is generally to be treated as if it were a private utility company.");s see also Franklin v. Parkine
Revenue Recovery Svcs. Inc., 832 F.3d 741,744 (7th Cir. 2016) (ruling that FDCPA applied to
parking bill because contract law created the payment obligation when individuals chose to park
in a government parking lot, and explaining that the "arising out of'language in the FDCPA limits
the law's reach to "only those obligations that are created by the contracts the parties use" and that
"tort law or traffic regulations" are "not covered by the FDCPA."); Flowers v. Baltax 2017. LLC,
No. CV JKB-I9-0618,2019 WL 3501584, at *4 (D. Md. Aug. 1,2019) (holding that "Plaintiff s
debt arising from unpaid water bills could plausibly qualify as a consumer debt under the FDCPA"
and distinguishing the case from Boyd because "water charges in New York City are incidental to
property ownership" whereas "Baltimore City charges individuals for water based on the amount
of water consumed" by meter) but see Boyd v. J.E. Robert Co., No. 05-CV -2455 KAM RER, 2013
WL 5436969, at *8 (E.D.N.Y. Sept. 27,208)6 (stating that the water charges in Boyd "were
metered according to usage" but declining to rule that "metered usage alone gives rise to a
consensual transaction under the FDCPA . . . where, as here, property owners have no choice in
determining whether or not to use municipal water services.").




3
  Dkt. l, fllf l6; contra Dkt.22, p.7 .
4
  Dkt.34, Plaintiffs' Sur-Reply.
s
  Defendants argue that Illinois cases, especially very old ones, are irrelevant to any interpretation ofa federal statute,
including whether there was a consensual transaction under the FDCPA. While such cases are not dispositive on the
federal issue, the Court notes that they can be persuasive in characterizing the contractual nature ofa debt and whether
that debt "aris[es] out of a transaction" like a municipal water bill. 15 U.S.C. 1692a(5); Franklin v. Parking Revenue
Recovery Servs.. Inc., 832 F.3d 741,744 (7th Cir. 2016) (-if .. . obligations arise out of contract law, they are debts
                                                                  o'non-consensual
covered by the FDCPA."). Defendants cite no case involving a                        contract," and even implied contracts
can be viewed as involving implied consent. Conffact law is textbook state law, and so Illinois cases can be properly
considered.
5
 Affd sub nom. Boyd v. J.E. Robert Co. ,765 F.3d 123 (2d Cir. 2014) (stating that nothing suggested that plaintiffs
had to request water . . . "Rather, the charges are levied automatically in connection with the property ownership.").
                                                            3
                                              Statute of Limitations

         The Illinois Constitution gives "home rule units" like Chicago power "pertaining to its
government and affairs including, but not limited to, the power to regulate for the protection of
the public health, safety, morals and welfare; to license; to tax; and to incur debt." Ill. const. 1970
art. VII, $ 6(a). Because the UCC statute of limitations at issue does not mention home rule or
explicitly preempt local laws, Defendants argue that the state statute of limitations does not apply
to the city's attempts at debt collection. However, Defendants only cite language regarding the
general principle that home rule units are afforded broad power unless the legislature specifically
steps in. Palm v. 2800 Lake Shore Drive Condo Ass'n, 988 N.E.2d 75, 81, 370Ill.Dec.299 (2013)
                                                                                            ooexcept
(the Illinois constitution gives home rule units the "broadest powers possible" . . .                when
                                                                        o'a
those powers are limited by the General   Assembly"    . . . by passing     law specifically stating home
rule authority is limited.") Defendants do not point to any case or law that requires that a state
statute of limitations like the one contained in the UCC does not apply to a home unit, nor do they
point to any local ordinance that might concurrently apply to cases brought by the City of Chicago.
The Court will not dismiss Plaintiffs' claim at this early stage simply because there is no explicit
preemption language in the statute and the Chicago Municipal Code remains silent on the issue.
Discovery will proceed on the issue, and it may be raised again at summary judgment.
         Defendants also argue that the doctrine of nellum tempus precludes the apflication of the
statute of limitations because the City of Chicago's attempted collection from Plaintiffs is a public
right. "Under the common law, the statute of limitations may not be asserted against the State or
its county or municipal subdivisions as plaintiffs in actions involving public rights." City of
Chicaeo v. Latronica Asphalt & Gradine. Inc.,346lll. App. 3d 264,269,805 N.E.2d 281,286
(200q.7 "[W]hen a governmental unit acts in a public capacity . . . a statute of limitations may not
be asserted against the govemment unless the statute expressly applies to claims brought by the
government." In re Estate of Deuth ,2013 IL App (3d) 120194, fl 10, 992 N.E.2d I 80, 182 (ruling
that the State sought to assert a public right by collecting Medicaid penalties which were "public
funds paid to acitizenin the form of public healthcare benefits" and failure to recover them would
reduce public revenue). "Three factors must be addressed when determining whether a
governmental entity is asserting a public or private right: (1) the effect of the interest on the public;
(2) the obligation of the governmental entity to act on behalf of the public; and (3) the extent to
which public funds must be expended." Latronica,346lll. App. 3d. at269. When an entity is
acting in a private capacity, its claim may be subject to a limitations defense. Id.
         Defendants insist that the present collection is a public right because water bill collections
pay for essential water provisions in the city, fund payments on municipal bonds, and contribute
to employees' annuity and benefit fund. However, a "municipality, such as the city, which sells
water, does so in a proprietary rather than in a governmental capacity". Village of Niles v. City of
Chicago, 82 Ill.App.3d, at 68,401N.E.2d at 1240); Village of Orland Hills v. Citizens Utilitv Co.,
347 Ill.App.3d 504, 515, 807 N.E.2d 590, 598 (1st Dist. 2004). The Court therefore finds that the
attempted collection of the water bill in this case is an example of the government acting in its
private capacity. The case is not dismissed.
         Defendants' motion to dismiss Count II pursuant to Rule l2(bX1) is also denied. Count I,
which confers subject matter jurisdiction on this Court, survives this motion. "District courts shall

7
 "This doctrine of govemmental immunity fiom statutes of limitation is supported by the policy judgment that the
public should not suffer as a result ofthe negligence ofits officers and agents in failing to promptly assert causes of
action which belong to the public." Latronica Asphalt & Gradins. Inc. ,346 lll. App. 3d 264,269,805 N.E.2d 281,
286   (2004).
                                                          4
have supplemental jurisdiction over all other claims that are so related to claims in the action
within such original jurisdiction that they form part of the same case or controversy under Article
III of the United States Constitution. Such supplemental jurisdiction shall include claims that
involve the joinder or intervention of additional parties." 28 U.S.C. $1367(a). Both claims involve
the same circumstances and so both survive this Motion.
        Plaintiff Cardona will also survive this Motion. As an alleged former co-owner of the
relevant property, she may be responsible for the debt involved in this case. While she is not named
on the collection letter, she may still qualify as a member of the class and at this point will not be
dismissed from the case without further discovery.
        Defendants' arguments may prove successful at the summary judgment stage or beyond.
However, their motion fails at this early stage. Parties should proceed with discovery, including
Rule 26(a) disclosures, pursuant to Federal and Local Rules.

IT IS SO ORDERED.




                                               CHARLES RONALD N
                                               United States District Court

DATE: December     ll,2019
